Exhibit 10.2

December 19, 2005

Brent Behrman

                            

                             

 

  Re: EMPLOYMENT TERMS

Dear Brent:

Digital Realty Trust, Inc. (the “REIT”) and Digital Realty, L.P. (the “Operating
Partnership” and together with the REIT, the “Company”) are pleased to offer you
the position of Director of Sales of the REIT and the Operating Partnership on
the following terms, effective as of January 1, 2006 or such other date as may
be agreed between you and the Company (the “Effective Date”):

1. POSITION, DUTIES AND RESPONSIBILITIES. As of the Effective Date, the Company
will employ you, and you agree to be employed by the Company, as Director of
Sales of the REIT and the Operating Partnership. In the capacity of Director of
Sales, you will have such duties and responsibilities as are normally associated
with such positions. Your duties may be changed from time to time by the
Company, consistent with your positions. You will report to Vice President of
Sales and Technical Services of the REIT or the Operating Partnership, as
applicable, and will work full-time at our offices located at 2323 Bryan Street,
Dallas, Texas, 75201.

2. BASE COMPENSATION. During your employment with the Company, the Company will
pay you a base salary of $100,000.00 per year, less payroll deductions and all
required withholdings, payable in accordance with the Company’s normal payroll
practices and prorated for any partial month of employment. Additionally, you
will be provided with a draw of $20,000.00 per year which will be applied
against your commissions as outlines in section 3.

3. COMMISSION. In addition to the base salary set forth above, during your
employment with the Company, you will be eligible for commissions in accordance
with the Company’s then current commission plan.

4. BENEFITS AND VACATION. During your employment with the Company, you will be
eligible to participate in all incentive, savings and retirement plans,
practices, policies and programs maintained or sponsored by the Company from
time to time which are applicable to other similarly situated employees of the
Company, subject to the terms and conditions thereof.



--------------------------------------------------------------------------------

During such employment, you will also be eligible for standard benefits, such as
medical insurance, sick leave, vacations and holidays to the extent applicable
generally to other similarly situated employees of the Company, subject to the
terms and conditions of the applicable Company plans or policies.

5. AT-WILL EMPLOYMENT. Your employment with the Company is “at-will”. This means
that it is not for any specified period of time and can be terminated by you or
by the Company at any time, with or without advance notice, and for any or no
particular reason or cause. It also means that your job duties, title and
responsibility and reporting level, compensation and benefits, as well as the
Company’s personnel policies and procedures, may be changed with prospective
effect, with or without notice, at any time in the sole discretion of the
Company. This “at-will” nature of your employment shall remain unchanged during
your tenure as an employee and may not be changed, except in an express writing
signed by you and the Company’s CEO.

6. CONFIDENTIALITY AND NON-SOLICITATION.

(a) As a condition of your employment with the Company, you agree that during
the term of such employment and thereafter, you will not directly or indirectly
disclose or appropriate to your own use, or the use of any third party, any
trade secret or confidential information concerning the REIT, the Operating
Partnership, or their respective subsidiaries or affiliates (collectively, the
“Digital Group”) or their businesses, whether or not developed by you, except as
it is required in connection with your services rendered for the Company. You
further agree that, upon termination of your employment, you will not receive or
remove from the files or offices of the Digital Group any originals or copies of
documents or other materials maintained in the ordinary course of business of
the Digital Group, and that you will return any such documents or materials
otherwise in your possession. You further agree that, upon termination of your
employment, you will maintain in strict confidence the projects in which any
member of the Digital Group is involved or contemplating.

(b) You further agree that during the term of such employment and for six months
after your employment is terminated, you will not directly or indirectly
solicit, induce, or encourage any employee, consultant, agent, customer, vendor,
or other parties doing business with any member of the Digital Group to
terminate their employment, agency, or other relationship with the Digital Group
or such member or to render services for or transfer their business from the
Digital Group or such member and you will not initiate discussion with any such
person for any such purpose or authorize or knowingly cooperate with the taking
of any such actions by any other individual or entity.

(c) In recognition of the facts that irreparable injury will result to the
Company in the event of a breach by you of your obligations under Sections 6(a)
and (b) above, that monetary damages for such breach would not be readily
calculable, and that the Company

 

2



--------------------------------------------------------------------------------

would not have an adequate remedy at law therefore, you acknowledge, consent and
agree that in the event of such breach, or the threat thereof, the Company shall
be entitled, in addition to any other legal remedies and damages available, to
specific performance thereof and to temporary and permanent injunctive relief
(without the necessity of posting a bond) to restrain the violation or
threatened violation of such obligations by you. In addition, you agree to enter
into the Company’s standard Confidential Information and Invention Assignment
Agreement on the Effective Date.

8. COMPANY RULES AND REGULATIONS. As an employee of the Company, you agree to
abide by Company rules and regulations as set forth in the Company’s Employee
Handbook or as otherwise promulgated.

9. PAYMENT OF FINANCIAL OBLIGATIONS. In the event that your employment is shared
among the Company and/or its subsidiaries and affiliates, the payment or
provision to you by the Company of any remuneration, benefits or other financial
obligations pursuant to this letter may be allocated to the Company and, as
applicable, its subsidiaries and/or affiliates in accordance with an employee
sharing or expense allocation agreement entered into by such parties.

10. WITHHOLDING. The Company may withhold from any amounts payable under this
letter such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

11. ARBITRATION. Except as set forth in Section 6(c) above, any disagreement,
dispute, controversy or claim arising out of or relating to this letter or the
interpretation of this letter or any arrangements relating to this letter or
contemplated in this letter or the breach, termination or invalidity thereof
shall be settled by final and binding arbitration administered by JAMS/Endispute
in San Francisco, California in accordance with the then existing JAMS/Endispute
Arbitration Rules and Procedures for Employment Disputes. Except as provided
herein, the Federal Arbitration Act shall govern the interpretation, enforcement
and all proceedings. The arbitrator shall apply the substantive law (and the law
of remedies, if applicable) of the state of California, or federal law, or both,
as applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure.
Judgment upon the award may be entered in any court having jurisdiction thereof.
Each party shall pay his or its own attorneys’ fees and expenses associated with
such arbitration to the extent permitted by applicable law.

14. ENTIRE AGREEMENT. This letter, together with the other documents referenced
herein constitutes the final, complete and exclusive agreement between you and
the Company with respect to the subject matter hereof and replaces and
supersedes any and all other agreements, offers or promises, whether oral or
written, made to you by any member of the Company or any entity, or
representative thereof.

 

3



--------------------------------------------------------------------------------

13. ACKNOWLEDGEMENT. You hereby acknowledge (a) that you have consulted with or
have had the opportunity to consult with independent counsel of your own choice
concerning this letter, and have been advised to do so by the Company, and
(b) that you have read and understand this letter, are fully aware of its legal
effect, and have entered into it freely based on your own judgment.

14. BACKGROUND AND REFERENCE CHECK. Notwithstanding the foregoing, this offer of
employment is contingent upon the satisfactory completion by the Company (or its
agent) of any and all background and reference checks or other screening
procedures which the Company determines to be necessary or desirable.

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this letter in the space provided below for your
signature and returning it to Human Resources Director at 560 Mission Street,
Suite 2900, San Francisco, CA 94105. Please retain one fully executed original
for your files. This offer letter shall expire if not executed and returned by
December 23, 2005 (subject to extension by the Company in its sole discretion).

We look forward to having you with us. If you have any questions, feel free to
call me at 415.738.6500.

 

Sincerely, Digital Realty, L.P., a Maryland limited partnership By:   Digital
Realty Trust, Inc. Its:   General Partner By:  

/s/ Michael Foust

Name:   Michael Foust Title:   Chief Executive Officer

Accepted and Agreed,

this 22 day of December, 2005.

 

4



--------------------------------------------------------------------------------

By:  

/s/ Brent Behrman

  Brent Behrman

 

Address:

 

 

 

5



--------------------------------------------------------------------------------

2006 Commission Plan

Proposed commission plan for 2006 is currently calculated as 2% of the gross
lease amount for all leases executed based upon your material assistance as
determined by the Company. Commissions will be calculated and paid on a
quarterly basis of the calendar year. Commissions shall not be capped.

Terms are subject to change at any time, or from time to time at the company’s
discretion. Participation is the commission plan shall not change your status as
an at will Employee as set forth in your offer letter dated December 19, 2005.

 

6